 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                  Case No.: 2:15-cv-01024-APG-GWF

 4          Plaintiff                                      Order Setting Briefing Schedule for
                                                                  Supplemental Briefs
 5 v.
                                                                       [ECF No. 69]
 6 WOODCREST HOMEOWNERS
   ASSOCIATION and 6541 PLEASANT
 7 PLAINS WY TRUST,

 8          Defendants

 9         Plaintiff Bank of America, N.A. sues to determine whether its deed of trust still

10 encumbers property located at 6541 Pleasant Plains Way in Las Vegas, Nevada, following a non-

11 judicial foreclosure sale conducted by the homeowners association (HOA), defendant Woodcrest

12 Homeowners Association (Woodcrest). Defendant 6541 Pleasant Wy Trust (Trust) purchased

13 the property at the HOA foreclosure sale.

14         The parties have moved for summary judgment. While those motions were pending,

15 Bank of America moved for leave to file supplemental authority, specifically the Supreme Court

16 of Nevada’s decision in Bank of America, N.A. v. Thomas Jessup, LLC Series VII, 435 P.3d

17 1217, 1220 (Nev. 2019). Jessup held that Bank of America’s offer to pay the superpriority

18 amount, combined with evidence that the HOA’s foreclosure agent would have rejected tender,

19 operated to cure the superpriority portion of the HOA lien. The foreclosure agent’s letter in

20 Jessup appears to be identical to the letter sent by Woodcrest’s foreclosure agent in this case.

21 Compare id. at 1218 with ECF No. 56-8 at 4. The Trust does not oppose the motion for leave to

22 file supplemental authority so long as it has a chance to respond (although it did not attach a

23 proposed response to its opposition).
 1           Because Jessup may be dispositive, I grant the parties leave to file supplemental briefs

 2 addressing Jessup’s application to this case. The parties’ briefs shall be limited to five pages and

 3 may address only the impact Jessup may have on this case. To the extent the Trust intends to

 4 argue this case does not have similar testimony from Rock Jung or Kelly Mitchell, the parties

 5 must address whether additional discovery is necessary on this point and whether there is any

 6 likelihood that the testimony of these witnesses would be different in this case than it was in

 7 Jessup.

 8           IT IS THEREFORE ORDERED that plaintiff Bank of America, N.A.’s motion for leave

 9 to file supplemental authority (ECF No. 69) is GRANTED.

10           IT IS FURTHER ORDERED that the defendants may file response briefs regarding the

11 impact of Jessup on this case on or before August 2, 2019. The plaintiff may file a reply brief on

12 or before August 9, 2019. The briefs may not exceed five pages each.

13           DATED this 23rd day of July, 2019.

14

15
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23



                                                      2
